DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Polk et al (US 20040253429), , in view of Huang et al (CN 101708645), both cited in IDS and previous Office Action in further view of Bates (“improving long-fibre compounding via novel thermoplastic pultrusion process, A thesis submitted to the Faculty of Graduate Studies, McGill University, Montréal, Canada), necessitated by Amendment.
Polk teaches a method for processing a composition, comprising extruding a resin/glass mixture consisted of 70% polypropylene and 30% of glass fibers using single screw, 4/2" diameter extruder, equipped with six heating Zones.
The extruder zones were electrically heated and controlled at the following temperatures: Zone 1@350 F; Zone 2@ 375 F; Zone 3@400 F; Zone 4@450 F; Zone 5@475 F; Zone 6@505 F (see Example 1). Note that Example 2 teaches a similar process, where processing temperature conditions completely meet the ones recited in claim 5).
Polk teaches that over 50 percent and fiber lengths of one to four inches or longer with 85 percent or higher of the fiber length being maintained from raw material to finished part (see 0093).
Polk discloses a pultrusion process as one of commonly used method for processing such compositions (see 0018).
Regarding claims 9-10, Polk teaches fiber lubricant {see 0074}.
in reference to claims 11-12, Polk teaches that the material is extruded in a generally flat plate slab (see G064},
Polk does not teach the extruder design.
Huang teaches an extruder for forming long fiber reinforced plastics (see page 1), which has the following length distribution of the various sections:
a feeding section L1 is 40 to 55 percent,
a compressing section L2 is 25 to 40 percent and
a metering section L3 is 15 to 25 percent (see Abstract).
Huang discloses that L/D ratio in the extruder is equal to 20 and spiral groove depth h1=7mm (see Embodiment 1 at page 8).
Note that Huang does not teach thread groove of compression and metering sections.
However, it is clear from Figure 1 that h1 value (i.e. 7 mm) is bigger than the corresponding thread groove in areas L2 and L3 (i.e. compression and metering areas). In turn, the groove thread in area L2 is visually bigger than the one in area L3:
In addition, Huang teaches the spiral groove depth h1 is within the range of 5-9 mm and the spiral groove depth h3 of metering section is 2-5mm (see page 6).
Huang teaches a compression ratio d1/d3 is equal to 2 (see Embodiment 1 at page 8).
In reference to claims 5, 7 and 8, Huang teaches a composition comprising 40% wt. glass fiber in polypropylene molding, where and the fiber length is 12mm (see Embodiment 2 at page 9).
Huang does not teach the newly added limitation regarding draw speed within 0.3-2 m/min and rotation speed of 5-50 rpm. 
Bates teaches a pultrusion process using long glass fibre-reinforced thermoplastic materials (see Abstract).
Bates teaches a  draw speed within 0.3-2 m/min and rotation speed of 8 rpm. Bates discloses that such rotation speed is a minimal one. Another words, a normal rotation speed in Bates’s  pultrusion  process  is within the claimed range.
Bates discloses an initial  pulling speed of 2 m/min, which continuously reduced to 0.5 m/min (see pages 26-27)
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use Huang’s extruder and Bates drawing parameters in Polk’s process, since it suitable for such purposes.
Response to Arguments

Applicant’s arguments with respect to claims 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765